FELDER, Senior Judge,
concurring:
I concur with the majority. Aggravation evidence is not limited to matters that flow directly from the perpetration of a crime, such as the nature and extent of injuries suffered by an assault victim. It also may include evidence that develops as a consequence of one being charged with the crime. It seems to me that since perjury by an accused, who testified at his trial, may be considered as a factor that reflects adversely on his repentance and potential for rehabilitation, United States v. Cabebe, 13 M.J. 303 (C.M.A.1982); United States v. Warren, 13 M.J. 278 (C.M.A.1982), then too should evidence of witness tampering be considered on sentencing for the same reasons. Obviously, appellant wanted to either terrify the witnesses so they would not testify or influence their testimony in his favor. In any event, like a perjurer, he intended to subvert the truth-finding function of the court.
Furthermore, the attempt to intimidate potential witnesses, who were to testify as to the guilt of appellant, is a matter directly related to and resulting from the referral of the charge against appellant. Therefore, when appellant was convicted of the charge pertinent to the witnesses’ testimony, evidence of threats against them qualified for admissibility pursuant to the Manual for Courts-Martial, United States, 1984, Rule for Courts-Martial 1001(b)(4).